United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2170
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
William De Jesus, Jr.,                  * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 30, 2012
                                Filed: April 4, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.


      William De Jesus pleaded guilty to possessing with intent to distribute and
aiding the possession with intent to distribute of 500 grams or more of a
methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). After
granting the government’s motion for a downward departure under U.S.S.G. § 5K1.1
(substantial assistance), the district court1 sentenced Mr. De Jesus to 97 months in
prison and three years of supervised release. Mr. De Jesus then filed this appeal, in

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
which his counsel has moved to withdraw and has submitted a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), challenging the extent of the downward
departure.

       Because Mr. De Jesus does not allege that the district court was motivated by
an unconstitutional motive in arriving at its downward-departure decision, we cannot
review the extent of the departure, see United States v. Billue, 576 F.3d 898, 905 (8th
Cir. 2009); and after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw conditioned
on counsel informing Mr. De Jesus about the procedures for seeking rehearing from
this court and filing a petition for a writ of certiorari from the Supreme Court of the
United States.
                         ______________________________




                                         -2-